Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/21, 9/28/21, 4/21/22 and 7/26/22 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of Copending US Patent Application 17/207,174 or claim 1 of Copending US Patent Application 17/207080. Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims have the same scope of US Patent or Copending US Patent Application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Table 1 illustrates the conflicting claims.
Instant Application 17/206,691
1, 8, 15
Copending Application 17/207,174
9


Instant Application 17/206,691
1, 8, 15
Copending Application 17/207,080
1


Table 2 provides a comparative mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 9 of Copending Application 17/207,174. The differences have been bolded to further emphasize their similarity. 
Instant Application 17/206,691
Copending Application 17/207,174
A method comprising:

receiving, from a first device, input data indicative of a selection by a
first user of virtual content item to apply to a real-world environment that is visible to a second user via a second device, the virtual content item comprising one or more media objects; and

based on the input data, causing, by one or more processors, the second
device to present the one or more media objects overlaid on the real-world environment that is visible to the second user via the second device.
9. The method of claim 8, further comprising:

receiving, from the second device, input data indicative of a selection by the second user of a virtual content item, from the set of selectable virtual content items, to apply to the real-world environment that is visible to the first user, the virtual content item comprising one or more media objects; and 


based on receiving the input data, causing display, by the first device and second device, of the one or more media objects overlaid on the live camera feed generated by the first device.


Table 3 provides a comparative mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of Copending Application 17/207,080. The differences have been bolded to further emphasize their similarity.
Instant Application 17/206,691
Copending Application 17/207,080
A method comprising:

receiving, from a first device, input data indicative of a selection by a
first user of virtual content item to apply to a real-world environment that is visible to a second user via a second device, the virtual content item comprising one or more media objects; and





based on the input data, causing, by one or more processors, the second
device to present the one or more media objects overlaid on the real-world environment that is visible to the second user via the second device.

A method comprising: 
enabling a first user of a first device to view a real-world environment that is visible to a second user via a second device by causing display, at the first device, of a live camera feed generated at the second device, the live camera feed comprising images of the real-world environment that is visible to the second user; receiving, from the first device, input data indicative of a selection by the first user of a virtual content item to apply to the real-world environment that is visible to the second user, the virtual content item comprising one or more media objects; and 

based on the input data, causing display, by the first device and second device, of the one or more media objects overlaid on the real-world environment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Piemonte et al. (US 2019/0318540).
As to Claim 1, Piemonte teaches A method comprising:
receiving, from a first device, input data indicative of a selection by a first user of virtual content item to apply to a real-world environment that is visible to  second user via a second device, the virtual content item comprising one or more media objects (Piemonte discloses “GUIs 201, 202, and 203 include several input and interaction fields that permit creation of augmented reality in context with captured real-word media 1” in [0019]; “Example embodiment GUI 421 may also display the first users' real world media 1…on the second user's communications device” in [0044]; “When the second user is done creating augmented reality or editing augmented reality object 410, for example, the second user may select the place option of edit bar 422, and the created augmented reality may be saved and shared with the first user on receiving GUI 401. The first user may also watch the creation or modification of augmented reality from the second user in real time on receiving GUI 401” in [0045]. Here, Piemonte’s second user refer to the claimed “first user”, while Piemonte’s first user refer to the claimed “second user”); and
based on the input data, causing, by one or more processors, the second device to present the one or more media objects overlaid on the real-world environment that is visible to the second user via the second device (Piemonte discloses “The first user may also watch the creation or modification of augmented reality from the second user in real time on receiving GUI 401, such that GUI 401 and GUI 421/441 on different devices and/or operated by different users may be nearly identical or only slightly out of sync at any moment in time” in [0045].)

As to Claim 3, Piemonte teaches The method of claim 1, further comprising:
causing display, by the first device, of the one or more media objects overlaid on the real-world environment that is visible to the second user (Piemonte discloses “to create and share augmented reality content among and to multiple users” in [0035]; see also [0037-0038] and Fig 4.)
As to Claim 4, Piemonte teaches The method of claim 3, wherein causing display, by the first device, of the one or more media objects comprises causing display of a live camera feed generated at the second device, the live camera feed including images depicting the real-world environment, the live camera feed being augmented to include the one or more media objects overlaid on the real-world environment (Piemonte discloses “an application may offer a set of stickers, labels, drawn text, cartoons, etc. that can be applied to live or captured visual information and then saved together with the visual data as an augmented reality visual” in [0002]; “That is, users within the location may be able to perform the augmented reality as a visible 3D goldfish 210 interposed with underlying real-life media captured on their communications device at the location” in [0031], see also Fig 4.)

As to Claim 5, Piemonte teaches The method of claim 4, further comprising causing display, at the second device, of an indicator that the first user is viewing the live camera feed generated at the second device (Piemonte discloses “Example embodiment GUI 421 may also display the first users' real world media 1… on the second user's communications device. In the example GUI 421, the first user has already placed two 3-D augmented reality objects 410 with the tools (not shown) through GUI 401, and these are shown on the second user edit GUI 421” in [0044].)

As to Claim 6, Piemonte teaches The method of claim 1, further comprising:
causing display, at the first device, of a user interface that includes a set of selectable virtual content items to apply to the real-world environment that is visible to the second user, wherein the first user selects the virtual content item from the set of selectable virtual content items (Piemonte discloses “The second user's communication device may display a second user edit GUI 421 with an augmented reality information edit mode for that user” in [0044], see also Fig 4.)

As to Claim 7, Piemonte teaches The method of claim 1, further comprising:
prior to causing display, at the second device, of the one or more media objects, verifying the first user is permitted to apply the virtual content item to the real-world environment that is visible to the second user (Piemonte discloses “Application host 100 may control access to socket 102a for collaboration on device 20a. For example, user 2c on device 20c may not be given access to the shared socket, while user 2b on device 20b is given access” in [0037].)

Claim 8 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.

Claim 10 is rejected based upon similar rationale as Claim 3.
Claim 11 is rejected based upon similar rationale as Claim 4.
Claim 12 is rejected based upon similar rationale as Claim 5.
Claim 13 is rejected based upon similar rationale as Claim 6.
Claim 14 is rejected based upon similar rationale as Claim 7.
Claim 15 recites similar limitations as claim 1 but in a computer readable medium form. Therefore, the same rationale used for claim 1 is applied.
Claim 17 is rejected based upon similar rationale as Claim 3.
Claim 18 is rejected based upon similar rationale as Claim 4.
Claim 19 is rejected based upon similar rationale as Claim 5.
Claim 20 is rejected based upon similar rationale as Claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Piemonte in view of Holz et al. (US 2019/0391724).
As to Claim 2, Piemonte teaches The method of claim 1, wherein:
the second device is a wearable device worn by the second user device (Piemonte discloses “As seen in FIG. 2, GUI 201 may display several input fields in combination with real-life media 1 in real time through a lens front, touchscreen, projection display, etc. of a communications device like a wearable or smartphone, for example” in [0020]. Here, any user device can be a wearable device);
the wearable device comprises a transparent display (Piemonte discloses wearable device in [0020]. It is well-known that the wearable device can be a smart glasses. For example, Holz discloses a wearable google has a transparent display in [0157]); and
causing the second device to present the one or more media objects overlaid on real-world environment comprises causing the transparent display to present the one or more media objects (Piemonte discloses “The first user may also watch the creation or modification of augmented reality from the second user in real time on receiving GUI 401, such that GUI 401 and GUI 421/441 on different devices and/or operated by different users may be nearly identical or only slightly out of sync at any moment in time” in [0045]. Holz also discloses “display 120 ( embedded in a user computing device like a wearable goggle or a smartphone) that combines rendered 3D virtual imagery with a view of the real world, so that both are visible at the same time to a user” in [0157].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Piemonte with the teaching of Holz so as to present a overlaid virtual object on a real world content on a transparent display of a wearable google (Holz, [0157]).

Claim 9 is rejected based upon similar rationale as Claim 2.

Claim 16 is rejected based upon similar rationale as Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612